DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
	A preliminary amendment was received on 2/28/2022. Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10-12, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Marti et al (US 20120309410 A1, hereinafter Marti.

Consider claims 1,10, and 16,  Marti discloses an electronic device (mobile device 700, Fig. 7 comprising: 
a wireless network interface (communication subsystem 724, Fig. 7 and paragraph 63); 
one or more memory devices coupled with the wireless network interface (memory 750, Fig. 7); and 
one or more processors to execute instructions stored in the one or more memory devices, wherein the instructions cause the one or more processors to (one or more processors 704, paragraph 103): 
scan, via the wireless network interface, for wireless network access points within range of the electronic device (Mobile device 100 can perform access device scanning operations 102 to detect one or more wireless access gateways (e.g., cell towers or wireless routers), paragraph 18); 
determine a received signal strength indicator for a set of wireless network access points detected during the scan (the closeness can be determined using a received signal strength indication (RSSI) measured at mobile device 100, paragraph 28); 
retrieve, from a server, a Z-axis coordinate for one or more wireless network access points in the set of wireless network access points (mobile device 100 can receive location data 109 from server 108. Location data 109 can include a location of each of the detected wireless access gateways, an uncertainty value of each location, and a reach of each of the detected wireless access gateways, paragraph 20; Location data 109 (as described in reference to FIG. 1) can include location information on wireless access gateways Pq and Pr. The location information can include estimated locations 201 and 203 on wireless access gateways Pq and Pr, respectively. Each of the estimated locations 201 and 203 in estimated location regions 202 and 204 can include a latitude and a longitude, paragraph 25; Estimated locations 221 and 223 of wireless access gateways Pq and Pr can each include a latitude coordinate, a longitude coordinate, and an altitude coordinate of the respective wireless access gateway, paragraph 35);
compute a set of weights for the one or more wireless access points based on a respective received signal strength indicator of the one or more wireless access points (Mobile device location estimation operations 106 can assign a weight to each of the received locations. The weight of a location associated with a wireless access gateway (e.g., Pq) can be determined based on an uncertainty value associated with the estimated location, the reach, and a closeness between mobile device 100 and the wireless access gateway, paragraph 20; Some factors for weighting the estimated locations 201 and 203 can include a closeness between mobile device 100 and the detected wireless access gateway Pq or Pr to determine a location of mobile device 100. In some implementations, the closeness between mobile device 100 and the detected wireless access gateway Pq and Pr can be represented by distances 210 and 212 between mobile device 100 and the detected wireless access gateways Pq and Pr, respectively. In some implementations, the closeness can be determined using a received signal strength indication (RSSI) measured at mobile device 100, paragraph 28);
compute a weighted average of the Z-axis coordinates based on the set of weights (Mobile device 100 can determine a location of mobile device 100 using the weighted estimated locations 201 and 203. Determining the location of mobile device 100 can include calculating a weighted average of the weighted estimated locations 201 and 203, paragraph 33); and 
determine a Z-axis coordinate for the electronic device based on the weighted average (By determining an altitude in addition to a latitude and longitude, mobile device 100 can provide more customized location-based services than a conventional mobile device. For example, mobile device 100 can identify on which floor and in which section of building 240 mobile device 100 is located, paragraph 37).

Consider claim 2, and as applied to claim 1 above, Marti discloses wherein the instructions cause the one or more processors to filter the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate (the system can optionally perform operations to remove outliers in the location data, paragraph 52).

Consider claim 3, and as applied to claim 2 above, Marti discloses wherein to filter the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate includes to: 
determine that the wireless network access point has a Z-axis coordinate greater than a threshold value from the weighted average of the Z-axis coordinates; and
remove a network access point from the set of wireless network access points in response to the determination (The system can identify (504) an outlier from the estimated locations. The system can determine, based on the calculated distances, that a wireless access gateway is located at a location significantly different from other estimated locations. The wireless access gateway is located at a location significantly different from other estimated locations if, for example, the distance between the wireless access gateway and other wireless access gateways exceeds a maximum reach among the reaches of the detected wireless access gateways. The system can designate this wireless access gateway as an outlier. The system can exclude (506) the outlier from further calculations, paragraph 55; Estimated locations 221 and 223 of wireless access gateways Pq and Pr can each include a latitude coordinate, a longitude coordinate, and an altitude coordinate of the respective wireless access gateway, paragraph 35).

Consider claim 4, and as applied to claim 3, Marti discloses wherein the instructions cause the one or more processors to determine the Z-axis coordinate for the electronic device based on the weighted average of a filtered set of wireless access points (Mobile device 100 can determine a location of mobile device 100 using the weighted estimated locations 201 and 203. Determining the location of mobile device 100 can include calculating a weighted average of the weighted estimated locations 201 and 203, paragraph 33; The system can exclude (506) the outlier from further calculations, paragraph 55).

Consider claim 6 and as applied to claim 1 above, Marti discloses wherein the Z-axis coordinate for the electronic device is an absolute altitude, an elevation relative to a ground level altitude, or a floor ordinal of an indoor venue in which the electronic device is located (By determining an altitude in addition to a latitude and longitude, mobile device 100 can provide more customized location-based services than a conventional mobile device. For example, mobile device 100 can identify on which floor and in which section of building 240 mobile device 100 is located, paragraph 37).

Consider claim 7 and as applied to claim 1 above, Marti discloses wherein the electronic device is communicatively coupled with a telephony service (Audio subsystem 726 can be coupled to a speaker 728 and a microphone 730 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions, paragraph 64; both voice and data communications can be established over wireless network 812 and the access device 818. For example, mobile device 802a can place and receive phone calls (e.g., using voice over Internet Protocol (VoIP) protocols), paragraph 73).

Consider claim 11, and as applied to claim 10 above, Marti discloses
filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate (the system can optionally perform operations to remove outliers in the location data, paragraph 52), wherein filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate includes operations comprising: 
determining that the wireless network access point has a Z-axis coordinate greater than a threshold value from the weighted average of the Z-axis coordinates; and 
removing a network access point from the set of wireless network access points in response to the determination (The system can identify (504) an outlier from the estimated locations. The system can determine, based on the calculated distances, that a wireless access gateway is located at a location significantly different from other estimated locations. The wireless access gateway is located at a location significantly different from other estimated locations if, for example, the distance between the wireless access gateway and other wireless access gateways exceeds a maximum reach among the reaches of the detected wireless access gateways. The system can designate this wireless access gateway as an outlier. The system can exclude (506) the outlier from further calculations, paragraph 55; Estimated locations 221 and 223 of wireless access gateways Pq and Pr can each include a latitude coordinate, a longitude coordinate, and an altitude coordinate of the respective wireless access gateway, paragraph 35).

Consider claim 12, and as applied to claim 11 above, Marti discloses the operations further comprising determining the Z-axis coordinate for the electronic device based on the weighted average of a filtered set of wireless access points (Mobile device 100 can determine a location of mobile device 100 using the weighted estimated locations 201 and 203. Determining the location of mobile device 100 can include calculating a weighted average of the weighted estimated locations 201 and 203, paragraph 33; The system can exclude (506) the outlier from further calculations, paragraph 55).

Consider claim 14, and as applied to claim 10 above, Marti discloses wherein the Z- axis coordinate for the electronic device is an absolute altitude, an elevation relative to a ground level altitude, or a floor ordinal of an indoor venue in which the electronic device is located (By determining an altitude in addition to a latitude and longitude, mobile device 100 can provide more customized location-based services than a conventional mobile device. For example, mobile device 100 can identify on which floor and in which section of building 240 mobile device 100 is located, paragraph 37).

Consider claim 17, and applied to claim 16 above, Marti discloses filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate (the system can optionally perform operations to remove outliers in the location data, paragraph 52), wherein filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate includes operations comprising: 
determining that the wireless network access point has a Z-axis coordinate greater than a threshold value from the weighted average of the Z-axis coordinates; 
removing a network access point from the set of wireless network access points in response to the determination(The system can identify (504) an outlier from the estimated locations. The system can determine, based on the calculated distances, that a wireless access gateway is located at a location significantly different from other estimated locations. The wireless access gateway is located at a location significantly different from other estimated locations if, for example, the distance between the wireless access gateway and other wireless access gateways exceeds a maximum reach among the reaches of the detected wireless access gateways. The system can designate this wireless access gateway as an outlier. The system can exclude (506) the outlier from further calculations, paragraph 55; Estimated locations 221 and 223 of wireless access gateways Pq and Pr can each include a latitude coordinate, a longitude coordinate, and an altitude coordinate of the respective wireless access gateway, paragraph 35); and 
determining the Z-axis coordinate for the electronic device based on the weighted average of a filtered set of wireless access points (Mobile device 100 can determine a location of mobile device 100 using the weighted estimated locations 201 and 203. Determining the location of mobile device 100 can include calculating a weighted average of the weighted estimated locations 201 and 203, paragraph 33; The system can exclude (506) the outlier from further calculations, paragraph 55).

Consider claim 19, and as applied to claim 16 above, Marti discloses wherein the Z-axis coordinate for the electronic device is an absolute altitude, an elevation relative to a ground level altitude, or a floor ordinal of an indoor venue in which the electronic device is located (By determining an altitude in addition to a latitude and longitude, mobile device 100 can provide more customized location-based services than a conventional mobile device. For example, mobile device 100 can identify on which floor and in which section of building 240 mobile device 100 is located, paragraph 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of Mehta et al (US 20170310827 A1, hereinafter Mehta)

Consider claim 8, and as applied to claim 7 above, Marti does not expressly disclose wherein the electronic device, during a call to an emergency service provider via the telephony service, is to transmit a location including the Z-axis coordinate to the emergency service provider.
In the same field of endeavor, Mehta discloses wherein the electronic device, during a call to an emergency service provider via the telephony service, is to transmit a location including the Z-axis coordinate to the emergency service provider (Harry presses the emergency button on his smartwatch to initiate an emergency call with a local public safety access/answering point (PSAP) through his cell phone. The smartwatch detects the emergency call and autonomously obtains location information from its GPS and heart rate and blood pressure data from its sensor. The smartwatch then establishes a data connection with an emergency management system (EMS) and sends the (encrypted) location information and sensor data to the emergency management system. The smartwatch continues to periodically send updated location information and sensor data throughout the duration of the call. The emergency management system associates the received information and data with the call-back number (Harry's phone number) and stores all of it in a mobile device location database. Meanwhile, the PSAP regularly queries the EMS for updated location and sensor data using Harry's phone number, paragraph 132; location data comprises coordinates (e.g., XYZ coordinates, longitude, latitude, altitude, etc), paragraph 32).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mehta with the teachings of Marti to detect an emergency communication with an emergency service and provide digital information informative of an emergency situation to the emergency service.

Consider claim 9, and as applied to claim 8 above, Mehta discloses wherein to transmit the location including the Z-axis coordinate to the emergency service provider includes to encrypt a data repository including the location and store the data repository to a server for retrieval by the emergency service provider (Harry presses the emergency button on his smartwatch to initiate an emergency call with a local public safety access/answering point (PSAP) through his cell phone. The smartwatch detects the emergency call and autonomously obtains location information from its GPS and heart rate and blood pressure data from its sensor. The smartwatch then establishes a data connection with an emergency management system (EMS) and sends the (encrypted) location information and sensor data to the emergency management system. The smartwatch continues to periodically send updated location information and sensor data throughout the duration of the call. The emergency management system associates the received information and data with the call-back number (Harry's phone number) and stores all of it in a mobile device location database. Meanwhile, the PSAP regularly queries the EMS for updated location and sensor data using Harry's phone number, paragraph 132; location data comprises coordinates (e.g., XYZ coordinates, longitude, latitude, altitude, etc), paragraph 32).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mehta with the teachings of Marti to detect an emergency communication with an emergency service and provide digital information informative of an emergency situation to the emergency service.

Consider claim 15, and as applied to claim 10 above, Marti discloses wherein the electronic device is communicatively coupled with a telephony service (Audio subsystem 726 can be coupled to a speaker 728 and a microphone 730 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions, paragraph 64; both voice and data communications can be established over wireless network 812 and the access device 818. For example, mobile device 802a can place and receive phone calls (e.g., using voice over Internet Protocol (VoIP) protocols), paragraph 73). 
However, Marti does not expressly disclose the operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider.
In the same field of endeavor, Mehta discloses the operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider (Harry presses the emergency button on his smartwatch to initiate an emergency call with a local public safety access/answering point (PSAP) through his cell phone. The smartwatch detects the emergency call and autonomously obtains location information from its GPS and heart rate and blood pressure data from its sensor. The smartwatch then establishes a data connection with an emergency management system (EMS) and sends the (encrypted) location information and sensor data to the emergency management system. The smartwatch continues to periodically send updated location information and sensor data throughout the duration of the call. The emergency management system associates the received information and data with the call-back number (Harry's phone number) and stores all of it in a mobile device location database. Meanwhile, the PSAP regularly queries the EMS for updated location and sensor data using Harry's phone number, paragraph 132; location data comprises coordinates (e.g., XYZ coordinates, longitude, latitude, altitude, etc), paragraph 32).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mehta with the teachings of Marti to detect an emergency communication with an emergency service and provide digital information informative of an emergency situation to the emergency service.

Consider claim 20, and as applied to claim 16 above, Marti discloses wherein the electronic device is communicatively coupled with a telephony service (Audio subsystem 726 can be coupled to a speaker 728 and a microphone 730 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions, paragraph 64; both voice and data communications can be established over wireless network 812 and the access device 818. For example, mobile device 802a can place and receive phone calls (e.g., using voice over Internet Protocol (VoIP) protocols), paragraph 73). 
However, Marti does not expressly disclose the method further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider.
In the same field of endeavor, Mehta discloses the method further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider (Harry presses the emergency button on his smartwatch to initiate an emergency call with a local public safety access/answering point (PSAP) through his cell phone. The smartwatch detects the emergency call and autonomously obtains location information from its GPS and heart rate and blood pressure data from its sensor. The smartwatch then establishes a data connection with an emergency management system (EMS) and sends the (encrypted) location information and sensor data to the emergency management system. The smartwatch continues to periodically send updated location information and sensor data throughout the duration of the call. The emergency management system associates the received information and data with the call-back number (Harry's phone number) and stores all of it in a mobile device location database. Meanwhile, the PSAP regularly queries the EMS for updated location and sensor data using Harry's phone number, paragraph 132; location data comprises coordinates (e.g., XYZ coordinates, longitude, latitude, altitude, etc), paragraph 32).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mehta with the teachings of Marti to detect an emergency communication with an emergency service and provide digital information informative of an emergency situation to the emergency service.

Claims 1, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (US 20160037305 A1, hereinafter Pan) in view of Marti.

Consider claims 1, 10, and 16, Pan discloses an electronic device (client device 106, paragraph 16) comprising: 
a wireless network interface(Communication system 906 may include a wired and/or wireless communication system, paragraph 111); 
one or more memory devices coupled with the wireless network interface (storage 940, memory 904, Fig. 9); and 
one or more processors to execute instructions stored in the one or more memory devices, wherein the instructions cause the one or more processors to (Processor 802 may include one or more instruction processors and/or processor cores, and a control unit to interface between the instruction processor(s)/core(s) and medium 804, paragraph 103): 
scan, via the wireless network interface, for wireless network access points within range of the electronic device (At 302, a receiver of client device 106 receives signals transmitted from RPs RP1-RP3, paragraph 33); 
determine a received signal strength indicator for a set of wireless network access points detected during the scan  (and measures respective signal strengths of the received signals, i.e., measures received signal power levels. Each measured signal strength is also referred to herein as a received signal strength indication (RSSI), paragraph 33); 
retrieve, from a server, a Z-axis coordinate for one or more wireless network access points in the set of wireless network access points (To the extent that method 300 relies on access to RP-related information, such as RP IDs, locations (including floor designations), transmit powers, etc., such information may be received directly from RPs RP1-RP3, or may be accessed over communication network 110, see Fig. 1 and paragraphs 25 and 29; the RP-related information may be stored as RP-information records in one or more databases residing in servers 108, paragraph 27);
compute a set of weights for the one or more wireless access points based on a respective received signal strength indicator of the one or more wireless access points (Candidate Floor Selection Method 1 involves weighting RPs based on their corresponding RSSIs. In Method 1, each reference point RP.sub.i is assigned a weight (N+1−i), paragraph 55);
compute a [weighted average] of the Z-axis coordinates based on the set of weights (For each floor, a floor weight (FW) is calculated as a sum of the weights of the RPs located on that floor. The floor having the greatest floor weight is selected as the candidate floor for the current floor, paragraph 55); and 
determine a Z-axis coordinate for the electronic device based on the weighted average (At 316, the current floor may be reported to an LBS in response to an earlier request for device location and/or floor information, paragraph 42).
Pan does not explicitly disclose a weighted average.
In the same field of endeavor, Marti discloses calculating a weighted average of the weighted estimated location of access points (see paragraph 33).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Marti with the teachings of Pan to estimate the location of a mobile device.

Allowable Subject Matter
Claims 5, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Marti discloses wherein to scan for wireless network access points within range of the electronic device includes to: 
scan for wireless network access points over a first period of time(At 302, a receiver of client device 106 receives signals transmitted from RPs RP1-RP3, paragraph 33); 
during the first period of time, store detected wireless network access points in a scan buffer in a memory of the one or more memory devices (Location data store 314 can include a non-transitory storage device storing the location data. The location data can include estimated locations of the detected wireless access gateways, paragraph 40).
However, Marti does not expressly disclose monitoring barometric pressure via barometric pressure sensor on the electronic device; 
in response to detection of a change in barometric pressure over a threshold during the first period of time, clearing the scan buffer; and 
scanning for wireless network access points over a second period of time.
Chang et al (US 20170280301 A1, hereinafter Chang) discloses detecting an change in barometric pressure via barometric pressure measurements taken by an on-board barometric pressure sensor, within a particular  measurement window, and that detecting a change in barometric pressure may be an indicative of a transition to a different floor (see paragraph 43).
Chang further discloses that observations within a multi-level structure may be accumulated in a temporary buffer (see paragraph 55), however Chang does not disclose in response to detection of a change in barometric pressure over a threshold during the first period of time, clearing the scan buffer; and scanning for wireless network access points over a second period of time.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No.17/351,900. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ivanov et al (US 20200249026 A1) discloses determining of absolute altitude of floor of a structure. Wirola et al (US 20130260771 A1) discloses determining a location of a mobile device using a weighted average of coverage areas.
Khan et al (US 20180275261 A1) discloses determining the likelihood that a device is located in a particular floor of a building.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642